Citation Nr: 0823670	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-28 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a right elbow 
condition. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Armstrong, Legal Intern 




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1971 to May 1973. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO). In May 2006 a 
hearing was held before a Decision Review Officer (DRO) at 
the Montgomery, Alabama RO. In December 2007, a Travel Board 
hearing was held before the undersigned. Transcripts of these 
hearings are of record. At the Travel Board hearing, the 
veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.  

A May 2006 Statement in Support of Claim raises the issue of 
depression. Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action. 


FINDING OF FACT

The veteran's current right elbow condition is shown to be 
related to service.


CONCLUSION OF LAW

Service connection for a right elbow condition is warranted. 
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a). The VCAA applies to the instant 
claim.

Inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing is harmless.


B.	Factual Background

August 1971 entrance examination was negative for any 
complaints, treatment, symptoms, or diagnoses of a right 
elbow condition.

In 1972 the veteran reported that he sought treatment after 
his elbow locked up while on guard duty. He reported elbow 
trouble-he could not fully extend his elbow-requiring him 
to keep it flexed during marching.

The veteran's SMRs reflect that in June 1972, he was 
hospitalized after complaints of "intermittent right elbow 
ache and locking preventing full extension." X-rays revealed 
a loose interarticular body in the right elbow and an 
osteochitic defect in the lateral epicondyle. The veteran 
underwent arthrotomy to remove a 3 cm loose smooth body. SMRs 
also reflect the veteran provided a history of his elbow 
bothering him for two years prior. 

On May 1973 separation examination, clinical evaluation 
revealed a 6 inch scar on the right arm (due to in-service 
surgery to remove the loose body).

On June 1974 VA examination, the veteran complained of mild 
to moderate hurting in his right arm and denied trauma at any 
time. The examiner indicated full range of motion of the 
joints with no evidence of inflammation, swelling, or 
tenderness. 

A May 1974 rating decision granted service connection for a 
right elbow scar from the veteran's 1972 in-service surgery.

On August 1982 VA examination the veteran related-regarding 
his right elbow condition and associated pain-he had been 
diagnosed with arthritic changes. The examiner noted no 
current crepitus or evidence of limitation of motion.

On March 1997 VA exam, the veteran complained of daily 
intermittent soreness, numbness, and stiffness, extending 
over the entire upper right extremity if he laid on it or 
increased its use. He also reported decreased range of motion 
of the right arm.

On January 2002 VA examination, the veteran reported 
continuing symptomology including constant pain of varying 
severity. The examiner noted the veteran had crepitus and 
tendonitis of the right elbow. The veteran reported 
occupational difficulty (as a tractor-trailer driver) in that 
climbing, shifting gears, and resting a bent elbow aggravated 
his stiffness and soreness.

March 2003 VA records include a pain assessment noting sharp 
and aching daily pain since 1973, with an average pain level 
of 6 out of 10 during the past month. Other indicated 
symptomology related to the veteran's right elbow condition 
includes irritability, withdrawal, facial expression, 
restlessness, and guarding behavior.

On June 2003 VA examination, the examiner noted tenderness 
with painful and limited flexion and that supination and 
pronation were also painful. The diagnosis was right elbow 
pain with previous surgery and slightly decreased range of 
motion. 

January 2006 VA medical records note chronic and worsening 
symptoms of the right elbow.

VA treatment records indicate a pattern of continuing sharp 
pain and limited range of motion (which becomes progressively 
worse upon exertion) causing difficulty and interference with 
regular activities and sleep as well as hindering him 
occupationally (as a mechanic and long-haul truck driver). 
The veteran experienced progressive pain during tasks such as 
using a wrench, twisting his arm, shifting gears, or even 
resting the elbow for prolonged periods of time. He reported 
that provided medications alleviated symptoms to a certain 
extent but interfered with his work or exacerbated other 
medical conditions (such as an ulcer).

In his December 2007 Travel Board hearing, the veteran 
related that he had no elbow problems before service and was 
otherwise physically fit, clarifying that he had no elbow 
problems prior to service and that he did not injure his 
elbow in pre-service or post-service car accidents. He 
explained difficulties he was having with VA staff and 
inadequate notice when he missed his VA examination. The 
veteran also confirmed treatment and symptoms of his elbow 
condition before and after service in detail and under oath.  


C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In 
order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). It is the policy of 
VA to administer the law under a broad interpretation, 
consistent with the facts in each case, with all reasonable 
doubt to be resolved in favor of the claimant. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The veteran is presumed sound upon entrance into active duty 
except as to conditions noted at the time of the acceptance, 
examination, or enrollment. 38 U.S.C.A. § 1111. To rebut the 
presumption of sound condition VA must show by clear and 
unmistakable evidence that (1) the condition existed prior to 
service, and (2) the condition was not aggravated by service. 
Id.

August 1971 entrance examination was negative for a right 
elbow condition. The veteran's SMRs reflect complaints and 
physical findings relating to a right elbow condition 
including pain, limited movement, and locking during service. 
In 1972 the veteran underwent surgery on his right elbow to 
remove a loose body. While the record reflects that the 
veteran provided history of arm pain for two years prior to 
his surgery, this does not rise to the level of clear and 
unmistakable evidence necessary to rebut the presumption of 
soundness by establishing a pre-existing condition on entry 
into service. Thus, the veteran was presumed to be sound upon 
entry. See id.

VA medical records and examinations since service reveal 
continuing problems related to the right elbow, including 
crepitus and tendonitis, causing constant pain without much 
relief and occupational impairment.

The evidence of record reveals continuity of symptoms and 
treatment for a right elbow condition that was incurred and 
treated in-service, as well as documented and continuing 
symptomatology and post-service treatment for such condition 
throughout the pendency of this appeal. On January 2002 VA 
examination, the diagnosis was tendonitis of the right elbow. 
Notably, there is documented history and evidence of record 
of a chronic right elbow condition and treatment (both in-
service and post-service) from 1972 to present congruent with 
the veteran's provided history and examination findings. 

In light of the foregoing, the Board finds that a 
preponderance of the evidence is in favor of the veteran's 
claim for service connection for a right elbow condition and 
it is granted.



ORDER

Service connection for a right elbow condition is granted, 
subject to the regulations governing payment of monetary 
awards.


____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


